Citation Nr: 1544819	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  15-14 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including as due to herbicidal exposure.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1975.

This matter is on appeal from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the AOJ.  


REMAND

These issues require additional development.

In regard to his claim for ischemic heart disease, another examination is warranted.  The September 2010 VA examination report is not adequate.  The examiner found his heart to be normal during the examination, but did not address evidence of record showing abnormalities.  In February 2009, mild ischemia was shown on a myocardial perfusion imaging report.  Further, in August 2011, he was shown to have non-obstructive coronary artery disease.  This evidence should be addressed.  Further, in June 1973, he had shortness of breath and chest pains, which was only questionably attributed to a viral infection by treatment providers.  These symptoms were later attributed to viral infection during the April 1974 retirement examination.  The examiner should address that evidence as well.

In regard to his claim for asthma, the September 2010 VA examination is also inadequate.  The examiner did not provide an opinion, explaining that it would require speculation, but did not explain why speculation would be necessary.  As mentioned above, he had shortness of breath in service that was attributed to a viral infection on the April 1974 retirement examination report, as well as numerous symptoms of upper respiratory infections.  His treatment records show a current asthma diagnosis.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his heart and his asthma, and make arrangements to obtain all records not already associated with the claims file.  

Obtain all updated VA treatment records.

2.  After receipt of all records, schedule the Veteran for an appropriate examination by someone qualified to diagnose and treat cardiac disabilities for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosed heart disability is related to service.  The examiner is asked to review the claims file-including especially arguments received October 3, 2015-prior to the examination report and to conduct a complete examination with all necessary diagnostic testing.

The Veteran alleges he has ischemic heart disease as due to herbicide exposure.  His exposure is conceded, as he was in Vietnam.  He was also treated for shortness of breath and chest pain in June 1973, which was questionably attributed to a viral infection.  

A February 2009 myocardial perfusion imaging report showed mild ischemia, and in August 2011, he was diagnosed with non-obstructive coronary artery disease.  The September 2010 VA examiner opined he had a normal heart.  Please list all diagnoses made during the examination, and provide opinions for those diagnoses as well as any other diagnoses made since his claim was filed in April 2010.  

The examiner is asked to provide opinions regarding whether there is a relationship to service due to herbicide exposure, and whether there is a relationship to the symptoms experienced in service.

All opinions are to be supported with explanatory rationale, including citation to evidence in the record and/or medically accepted knowledge.  If unable to provide an opinion without resorting to speculation, explain why speculation would be required.

3.  Schedule the Veteran for an appropriate examination by someone qualified to diagnose and treat respiratory disabilities for an opinion on whether it is as likely as not (50 percent or greater probability) that asthma is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination.

He alleges he began experiencing breathing problems in Vietnam, which he continued to experience after separation from service.  His treatment records show shortness of breath in June 1973 that was only questionably attributed to a viral infection.  His current treatment records show that he was diagnosed with asthma in or around 2010, but the September 2010 VA examiner questioned whether he had asthma.  A November 2011 private treatment record showed stable asthma.

The examiner is asked whether the Veteran has an asthma diagnosis?  If so, the examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) his current asthma is related to the symptoms that he had in service.  

All opinions are to be supported with explanatory rationale, including citation to the record and to medically accepted knowledge.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






